Rose, J.
Appeal from an order of the Family Court of Tompkins County (Rowley, J.), entered August 31, 2004, which, inter alia, dismissed petitioners’ applications, in four proceedings pursuant to Family Ct Act article 10, to terminate placement of the subject child.
Petitioners’ child, born in 2001, was adjudicated as neglected and placed in respondent’s care in February 2002. This placement was extended in January 2003 with petitioners’ consent. Later in 2003, petitioners separately petitioned for termination of the child’s placement. Respondent ultimately cross-petitioned for continued placement and, in other proceedings based upon subsequent events, sought termination of petitioners’ parental rights. Following a hearing as to placement, Family Court granted respondent’s application for an extension, prompting the current appeals by petitioners. Since that time, however, not only did the order extending placement expire, but the parental rights of both petitioners were terminated by a Family Court order entered November 3, 2005. This Court has now *1085reviewed and affirmed that order as to the father (Matter of Vivian OO., 33 AD3d 1096 [2006]) and as to the mother (Matter of Vivian OO., 34 AD3d 1111 [2006] [decided herewith]). As a result, petitioners’ appeal from the order extending placement is moot (see Matter of Norbert YY., 28 AD3d 815, 816 [2006]; Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Natasha F., 15 AD3d 788, 789 [2005]). Also, we are unpersuaded that an exception to the mootness doctrine has been demonstrated by the father (see Matter of Norbert YY., supra).
Carpinello, J.E, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.